NO. 07-02-0373-CR
                                      NO. 07-02-0374-CR

                               IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL C

                                        JUNE 3, 2003

                            ______________________________


                        ANDREW CLIFTON DOUGLAS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                          _________________________________

                 FROM THE 108 T H DISTRICT COURT OF POTTER COUNTY;

                NOS. 43,129-E & 43,130-E; HONORABLE ABE LOPEZ, JUDGE

                            _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                 MEMORANDUM OPINION1


       On January 3, 2001, appellant Andrew Clifton Douglas pled guilty in two separate cases

to burglary of a habitation and robbery. Finding the evidence sufficient to support appellant’s

pleas, the trial court deferred findings of guilt and placed him on community supervision for a

period of five years for the burglary charge and eight years for the robbery offense. At a



       1
           Tex. R. App. P. 47.2(a).
hearing on the State’s amended motions to proceed with adjudication of guilt on August 22,

2002, appellant pled true to a number of violations of the terms of his community supervision,

and the trial court adjudicated him guilty and sentenced him to concurrent sixteen year

sentences. In presenting these appeals, counsel for appellant filed an Anders brief in support

of motions to withdraw. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Based upon the rationale expressed herein, we affirm.


       In support of the motions to withdraw, counsel certifies she performed a conscientious

examination of the records and, in her opinion, they reflect no reversible error or grounds upon

which an appeal can be predicated. Thus, she concludes the appeals are frivolous. In the

brief, counsel candidly discusses why, under the controlling authorities, there is no error in the

court's judgments. See High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978). By the brief,

counsel also certifies she provided appellant with a copy of the brief and advised him of his

rights to review the records and to file a pro se response. On March 13, 2003, appellant filed

a response claiming his trial attorney failed to convey a ten year plea offer.2


       At the outset, we note the Code of Criminal Procedure expressly denies a criminal

defendant the right to appeal from a trial court’s determination to adjudicate guilt. Tex. Code

Crim. Proc. Ann. art. 42.12, § (5)(b) (Vernon Supp. 2003); Connolly v. State, 983 S.W.2d 738,



       2
         Failure of defense counsel to inform a criminal defendant of plea offers made by the
State is an omission that falls below an objective standard of professional reasonableness. Ex
parte Lemke, 13 S.W.3d 791, 795 (Tex.Cr.App. 2000). Consequently, we deem appellant’s
complaint to be one of ineffective assistance of counsel. We recognize ineffective assistance
claims may be raised for the first time on direct appeal. See Robinson v. State, 16 S.W.3d
808, 813 (Tex.Cr.App. 2000). However, in the context of an adjudication proceeding, we may
only review ineffective assistance claims as they pertain to post-adjudication matters. See
Olowosuko v. State, 826 S.W.2d 940, 942 (Tex.Cr.App. 1992). Appellant makes no such
complaints; therefore, he presents no arguable ground for appeal.
741 (Tex.Cr.App. 1999).     Thus, we have no jurisdiction to review the trial court’s order

adjudicating appellant guilty. However, we may review all of the proceedings conducted after

the adjudication of guilt on the original charge. See Olowosuko v. State, 826 S.W.2d 940, 942

(Tex.Cr.App. 1992). Therefore, an appeal may be had to challenge the assessment of

punishment and pronouncement of sentence. Art. 42.12, § (5)(b).


       Generally, a penalty imposed within the range of punishment established by the

Legislature will not be disturbed on appeal. Flores v. State, 936 S.W.2d 478, 478-79 (Tex.App.-

-Eastland 1996, pet. ref'd). Appellant was adjudicated guilty on one charge of robbery and

another of burglary of a habitation, each of which is a second degree felony with a range of

punishment from two to twenty years.       Tex. Pen. Code Ann. §§ 12.33(a), 29.02(a)(2),

30.02(a)(1) (Vernon 2003). We find the trial court did not err in assessing as punishment

concurrent 16 year sentences.


       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeals. See Penson v.

Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 ( 1988); see also Stafford v. State, 813

S.W.2d 503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel

that the appeals are without merit. Currie v. State, 516 S.W.2d 684 (Tex.Cr.App. 1974).


       Accordingly, counsel's motions to withdraw are granted, and the judgments of the trial

court are affirmed.


                                                   Don H. Reavis
                                                     Justice
Do not publish.